                   UNITED STATES DISTRICT COURT
                        DISTRICT OF MAINE


CHRISTOPHER B.,                     )
                                    )
          Plaintiff,                )
                                    )
       v.                           )         2:17-cv-00502-JAW
                                    )
NANCY A. BERRYHILL,                 )
Deputy Commissioner for Operations, )
Performing the Duties and Functions )
Not Reserved to the Commissioner of )
Social Security,                    )
                                    )
          Defendant.                )


               ORDER AFFIRMING THE
    RECOMMENDED DECISION OF THE MAGISTRATE JUDGE

      The United States Magistrate Judge filed with the Court on November

4, 2018 his Recommended Decision. Report and Recommended Decision (ECF

No. 17) (Recommended Decision). Christopher Burton filed his objections to

the Recommended Decision on November 17, 2018. Pl.’s Obj. to the United

States Magistrate Judge’s Report and Recommended Decision (ECF No. 18)

(Pl.’s Obj.). The Commissioner of the Social Security Administration filed a

response to Mr. Burton’s objections on November 27, 2018. Def.’s Resp. to Pl.’s

Obj. to the Report and Recommended Decision (ECF No. 19).           The Court

reviewed and considered the Magistrate Judge's Recommended Decision,

together with the entire record; the Court has made a de novo determination

of all matters adjudicated by the Magistrate Judge's Recommended Decision;
and the Court concurs with the recommendations of the United States

Magistrate Judge for the reasons set forth in his Recommended Decision, and

determines that no further proceeding is necessary.

      1. It is therefore ORDERED that the Recommended Decision of the
         Magistrate Judge (ECF No. 17) is hereby AFFIRMED.

      2. It is further ORDERED that the Commissioner’s decision be and
         hereby is AFFIRMED.



      SO ORDERED.


                                /s/ John A. Woodcock, Jr.
                                JOHN A. WOODCOCK, JR.
                                UNITED STATES DISTRICT JUDGE

Dated this 3rd day of January, 2019




                                      2
